Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2020 and 12/28/2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1, 5-18 and 20 are allowed.
Claims 2-4 and 19 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Lastova (Reg. No. 33149) on 01/26/2022.
The application has been amended as follows: 
Claims:

11.	(Currently Amended) A data processing system comprising:
	processing circuitry configured to perform a method comprising:
	inputting a plurality of data value sizes; 
	generating a key for computing an error protection code for a maximum data value size amongst said plurality of data value sizes, wherein the key comprises a plurality of sub-keys, each sub-key being associated with one of the input data value sizes and conforming to a key requirement for an error protection scheme,
	wherein generating the key comprises performing a plurality of iterations of a sub-key generation process in order to generate a sequence of sub-keys providing a sub-key for each of the plurality of data value sizes, the sub-key generation process comprising:
		during a first iteration of the plurality of iterations, generating a first sub-key forming the key to be used in computing the error protection code for a minimum data value size amongst the plurality of data value sizes, and 
		during the remaining plurality of iterations, processing the plurality of data value sizes in increasing size order in order to generate corresponding sub-keys, with the sub-key generated in a final iteration of the plurality of iterations forming the key to be used in computing the error protection code for the maximum data value size,
	wherein for each sub-key in the sequence other than the first sub-key, the sub-key generation process includes computing that sub-key by incorporating therein the immediately preceding sub-key in the sequence, determining the remaining portion of the sub-key having regard to the associated data value size, and computing values for the remaining portion of the sub-key such that the key requirement is conformed to; and
	wherein the plurality of sub-keys enable a data value having any of said plurality of data value sizes to be protected against errors when transmitted within a data processing system by employing the sub-key generated for the data value size of that data value.
	



12.	(Currently Amended) A data processing system as claimed in Claim 11,  further comprising:
	a plurality of error protection circuits including at least a first error protection circuit to handle data values of a first data value size, and a second error protection circuit to handle data values of a second data value size different from said first data value size;
	said first error protection circuit and said second error protection circuit each comprises computation circuitry to perform a computation utilising a selected sub-key selected from said key, for each of the first and second error protection circuits the selected sub-key being selected based on the associated data value size handled by that error protection circuit; and
	the computation circuitry in each of the first and second error protection circuits implements a function utilising the entirety of the selected sub-key for that error protection circuit.

13.	(Currently Amended) A data processing system as claimed in Claim 12
	the computation circuitry in the first error protection circuit implements a function utilising the entirety of the selected sub-key for the first error protection circuit; and
	the computation circuitry in the second error protection circuit implements a first function utilising a determined portion of the selected sub-key for the second error protection circuit, and a second function utilising an output of the function implemented by the computation circuitry in the first error protection circuit. 

16.	(Currently Amended) A data processing system as claimed in Claim 12

18.	(Currently Amended) A data processing system as claimed in Claim 12

19.	Canceled.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-10 are allowed as per Patent Board Decision - Examiner Affirmed in Part - 12/24/2021.
Claim 20 is also allowed as claim 20 is a dependent claim upon claim 1.
As per independent claim 11, the prior arts of record do not teach


	generating a key for computing an error protection code for a maximum data value size amongst said plurality of data value sizes, wherein the key comprises a plurality of sub-keys, each sub-key being associated with one of the input data value sizes and conforming to a key requirement for an error protection scheme,
	wherein generating the key comprises performing a plurality of iterations of a sub-key generation process in order to generate a sequence of sub-keys providing a sub-key for each of the plurality of data value sizes, the sub-key generation process comprising:
		during a first iteration of the plurality of iterations, generating a first sub-key forming the key to be used in computing the error protection code for a minimum data value size amongst the plurality of data value sizes, and 
		during the remaining plurality of iterations, processing the plurality of data value sizes in increasing size order in order to generate corresponding sub-keys, with the sub-key generated in a final iteration of the plurality of iterations forming the key to be used in computing the error protection code for the maximum data value size,
	wherein for each sub-key in the sequence other than the first sub-key, the sub-key generation process includes computing that sub-key by incorporating therein the immediately preceding sub-key in the sequence, determining the remaining portion of the sub-key having regard to the associated data value size, and computing values for the remaining portion of the sub-key such that the key requirement is conformed to; and
	wherein the plurality of sub-keys enable a data value having any of said plurality of data value sizes to be protected against errors when transmitted within a data processing system by employing the sub-key generated for the data value size of that data value.”

The prior art of record Lee et al. (US 20110043391 A1) teach a method and apparatus for generating and transmitting codewords. The method includes receiving information bits with a 
However Lee et al. do not explicitly teach that
“inputting a plurality of data value sizes; 
	generating a key for computing an error protection code for a maximum data value size amongst said plurality of data value sizes, wherein the key comprises a plurality of sub-keys, each sub-key being associated with one of the input data value sizes and conforming to a key requirement for an error protection scheme,
	wherein generating the key comprises performing a plurality of iterations of a sub-key generation process in order to generate a sequence of sub-keys providing a sub-key for each of the plurality of data value sizes, the sub-key generation process comprising:
		during a first iteration of the plurality of iterations, generating a first sub-key forming the key to be used in computing the error protection code for a minimum data value size amongst the plurality of data value sizes, and 
		during the remaining plurality of iterations, processing the plurality of data value sizes in increasing size order in order to generate corresponding sub-keys, with the sub-key generated in a final iteration of the plurality of iterations forming the key to be used in computing the error protection code for the maximum data value size,
	wherein for each sub-key in the sequence other than the first sub-key, the sub-key generation process includes computing that sub-key by incorporating therein the immediately preceding sub-key in the sequence, determining the remaining portion of the sub-key having regard to the associated data value size, and computing values for the remaining portion of the sub-key such that the key requirement is conformed to; and

Ozaki et al. (US 5642242) teach that in an encoding circuit for a digital video signal, a digital video signal is subjected to given orthogonal transform to be converted into corresponding conversion data. Components of the conversion data are scanned in a given order to generate a main data sequence from the conversion data. The main data sequence is separated into at least two sub data sequences. A first of the two sub data sequences is encoded into corresponding words of a given variable-length code. A second of the two sub data sequences is encoded into corresponding words of the variable-length code (abstract).
However Ozaki et al. do not explicitly teach that
“inputting a plurality of data value sizes; 
	generating a key for computing an error protection code for a maximum data value size amongst said plurality of data value sizes, wherein the key comprises a plurality of sub-keys, each sub-key being associated with one of the input data value sizes and conforming to a key requirement for an error protection scheme,
	wherein generating the key comprises performing a plurality of iterations of a sub-key generation process in order to generate a sequence of sub-keys providing a sub-key for each of the plurality of data value sizes, the sub-key generation process comprising:
		during a first iteration of the plurality of iterations, generating a first sub-key forming the key to be used in computing the error protection code for a minimum data value size amongst the plurality of data value sizes, and 
		during the remaining plurality of iterations, processing the plurality of data value sizes in increasing size order in order to generate corresponding sub-keys, with the sub-key generated in 
	wherein for each sub-key in the sequence other than the first sub-key, the sub-key generation process includes computing that sub-key by incorporating therein the immediately preceding sub-key in the sequence, determining the remaining portion of the sub-key having regard to the associated data value size, and computing values for the remaining portion of the sub-key such that the key requirement is conformed to; and
	wherein the plurality of sub-keys enable a data value having any of said plurality of data value sizes to be protected against errors when transmitted within a data processing system by employing the sub-key generated for the data value size of that data value” as recited in independent claim 11.

Imai et al. (US 20130061115 A1) teach that an error-correcting code processing method includes: calculating descending symbols or ascending symbols or both, and calculating, as a parity, exclusive OR of all elements of an information symbol sequence; one or both of calculating exclusive OR for each element of the descending symbols, to generate low-order n bits of the descending symbols and calculating exclusive OR for each element of the ascending symbols, to generate low-order n bits of the ascending symbols; one or both of calculating exclusive OR of elements obtained by selecting, in descending order, elements from an element sequence resulting from arranging parities, to generate a high-order m bit of the descending symbols and calculating exclusive OR of elements obtained by selecting, in ascending order, elements from the element sequence, to generate a high-order m bit of the ascending symbols; and outputting the descending symbols or the ascending symbols or both as check symbols or a syndrome (abstract).
However Imai et al. do not explicitly teach that
“inputting a plurality of data value sizes; 

	wherein generating the key comprises performing a plurality of iterations of a sub-key generation process in order to generate a sequence of sub-keys providing a sub-key for each of the plurality of data value sizes, the sub-key generation process comprising:
		during a first iteration of the plurality of iterations, generating a first sub-key forming the key to be used in computing the error protection code for a minimum data value size amongst the plurality of data value sizes, and 
		during the remaining plurality of iterations, processing the plurality of data value sizes in increasing size order in order to generate corresponding sub-keys, with the sub-key generated in a final iteration of the plurality of iterations forming the key to be used in computing the error protection code for the maximum data value size,
	wherein for each sub-key in the sequence other than the first sub-key, the sub-key generation process includes computing that sub-key by incorporating therein the immediately preceding sub-key in the sequence, determining the remaining portion of the sub-key having regard to the associated data value size, and computing values for the remaining portion of the sub-key such that the key requirement is conformed to; and
	wherein the plurality of sub-keys enable a data value having any of said plurality of data value sizes to be protected against errors when transmitted within a data processing system by employing the sub-key generated for the data value size of that data value” as recited in independent claim 11.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 11 is allowable over the prior arts of record. Claims 12-18 are allowed because of the 
Thus, claims 1, 5-18 and 20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Assarpour et al. (US 20110320693 A1, publication date: December 29, 2011) disclose a method and apparatus for providing TCAM functionality in a custom integrated circuit (IC) is presented. An incoming key is broken into a predefined number of sub-keys. Each sub-key is sued to address a Random Access Memory (RAM), one RAM for each sub-key. An output of the RAM is collected for each sub-key, each output comprising a Partial Match Vector (PMV). The PMVs are bitwise ANDed to obtain a value which is provided to a priority encoder to obtain an index. The index is used to access a result RAM to return a result value for the key (abstract).

Yuan et al. (US 20030217046 A1, publication date: November 20, 2003) disclose a search method for a range search with a plurality of pre-set rules constructs a rule mapping table by dividing data associated with the rules into a plurality of sub-keys and generating output tables for each sub-key. A rule column is formed for a rule by following through each sub-key based on the associated range of data. A first output table for the first sub-key and upper and lower output tables are generated for each remaining sub-key. All the rule columns are arranged in parallel to form the rule mapping table. The method of search is accomplished by dividing an input data 

Lam et al. (US 20060130154 A1, publication date: June 15, 2006) disclose that a data file stored in a file volume is locked such that subsequent alterations to the contents of the file may be detected. A data protection module retrieves the data file from storage, hashes the data file, generating a file digest, and stores the file digest in a record. A data segment comprising the file digest is defined and transmitted to a smart card. The smart card hashes the segment, generating a segment digest, and uses a private key to encode the segment digest, generating a digital signature. The digital signature is stored in the record. The record is subsequently used to verify the contents of the data file. The smart card's public key is used to decode the digital signature, generating a decoded value. The defined segment within the record is retrieved, and a segment digest is recomputed based on the segment. The decoded value is compared to the recomputed segment digest. If the decoded value is the same as the recomputed segment digest, the contents of the segment are determined to be valid (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111